Citation Nr: 0945892	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  04-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for the period prior to February 3, 1988; and to a rating in 
excess of 50 percent for the period from February 3, 1988, to 
December 14, 1991, for anxiety neurosis and posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
15, 1991, for the award of a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from September 1967 
to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner requiring some explanation.  In a 
November 1994 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
granted service connection for PTSD, assigning a 50 percent 
evaluation effective December 9, 1993.  In March 1996, the RO 
increased the evaluation to 100 percent, effective December 
9, 1993.  

In July 2001, the Board determined that the veteran had 
timely disagreed with a March 1974 rating decision denying a 
claim of service connection for anxiety neurosis, and 
directed the RO to issue a statement of the case in response 
to the notice of disagreement.  In a September 2001 rating 
decision, the RO instead granted service connection for 
anxiety neurosis, assigning a combined 10 percent rating for 
anxiety neurosis and PTSD effective March 22, 1974; a 
30 percent rating effective September 25, 1986; a 50 percent 
rating effective February 3, 1988; and a 100 percent rating 
effective January 29, 1992.  The RO assigned the 100 percent 
rating pursuant to 38 C.F.R. § 4.16(c) (which was in effect 
until November 7, 1996), finding that the Veteran's 
psychiatric disability met the criteria for a 70 percent 
rating, and that the evidence demonstrated he was precluded 
from gainful employment.

The Board remanded the claims at issue in December 2006.  In 
a March 21, 2008, decision, the Board determined that the 
Veteran was entitled to a 30 percent evaluation for the 
psychiatric disability for the period prior to September 25, 
1986; denied entitlement to a rating in excess of 30 percent 
for the period prior to February 3, 1988; denied entitlement 
to a rating in excess of 50 percent for the period prior to 
December 15, 1991; and determined that the Veteran was 
entitled to an effective date of December 15, 1991, for the 
award of a TDIU.  The Veteran appealed the March 2008 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2009 Order, the Court granted 
a Joint Motion for Remand filed by the parties, vacated the 
March 2008 Board decision, and remanded the case back to the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion concluded, inter alia, that the Board had 
failed to consider a Social Security Administration (SSA) 
FICA earnings record submitted by the Veteran on several 
occasions.  That document covers the period from 1963 to 
1985, and shows that he had no earnings for 1975, 1976, 1978, 
1980, 1981, 1982, and 1983.  For the other years beginning in 
1973, he reported various amounts of earnings.  The Veteran 
has submitted medical opinions which rely in significant part 
on the earnings statement to conclude that the Veteran was 
severely impaired by PTSD and unemployable since at least 
1974.

Private medical records on file show that when hospitalized 
in January 1983, the Veteran reported that he was self-
employed in the sand and gravel business.  Records for 1987 
indicate that he was working as a painter.  In 1988 he 
reported that he had started a new business consisting of 
washing windows.  In August 1989 he reported working a "bad 
bad job with an eccentric millionaire."  

In a March 1996 statement, C.F. indicates that he met the 
Veteran in 1976, at which time the Veteran was self employed 
and operating out of his home repairing C.B. radios and 
installing related equipment.  Mr. C.F. indicates that he 
hired the Veteran often, and helped him obtain a short-lived 
job in 1977.  He explained that the Veteran then went back to 
self-employment in 1978 and would occasionally work for other 
people but leave for unknown reasons.  He explained that from 
1981 to 1983, the Veteran would operate from his home and 
haul gravel for driveways, until the long winters froze him 
out of business. 

In statements on file, the Veteran's spouse explained that 
the Veteran was self-employed sporadically doing carpentry in 
1973, and that he worked in 1974 at a job until physical 
problems caused him to leave.  She noted that he was self 
employed 1975, and that in 1976 he worked doing CB radio 
repair until the C.B. radio fad ran its course.  She 
explained that he was employed in 1977 for a short time and 
in 1978 was fired from another job for "carrying a weapon 
while delivering product into the ghetto."  She stated that 
he was self employed from 1981 to 1983, but stopped after 
legal entanglements and financing problems, and that he 
worked at a plant from 1984 to 1985 until he was fired.  She 
noted that he was self-employed in 1988.

The Board points out that the SSA FICA earnings record 
submitted by the Veteran appears to be incomplete in two 
respects.  First, that record does not include the years 1986 
to 1991, which are clearly relevant in the context of 
evaluating the impact of the psychiatric disability on 
employability for the years prior to December 15, 1991.  This 
is particularly true as the records indicate that he held 
jobs and/or was self employed at points during this time 
period.  Secondly, the SSA FICA record appears to show no 
reported earnings for years in which the Veteran, as 
mentioned in the private medical records and the statements 
of his spouse and C.F., was self-employed.

Given the incompleteness of the SSA FICA earnings record, and 
the weight placed on that record by the Veteran's private 
examiners, the Board finds that further development is 
required to ensure that an accurate record of the Veteran's 
earnings since 1974 is obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With any necessary authorization from 
the Veteran, the RO should contact the 
SSA and request that agency to determine 
from its records whether the Veteran had 
reported FICA earnings, including through 
the filing of the appropriate Self-
Employment tax forms, for the following 
years: 1975, 1976, 1978, 1980, 1981, 
1982, and 1983.  If the SSA determines 
from its records that the Veteran had 
FICA earnings during any of those years, 
that agency should indicate the amount of 
those earnings.  The SSA should also be 
requested to provide a summary of the 
Veteran's FICA earnings on file with that 
agency for the following years: 1986, 
1987, 1988, 1989, 1990, and 1991.

2.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
Veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


